OPINION AND ORDER
This is an appeal of the Tribal Trial Court’s Custody Order of January 28, 2014, in which the Trial Court Judge granted custody of Rebecca M. Gorder, minor child, to her father, Appellee James Gorder. Appellant, Whitney Martell, the child’s mother, was granted telephone/video and supervised visitation. Appellant did not filed a brief in support of her appeal. Appellee filed a brief. We affirm in accordance with the following.
The Trial Court held two hearings, on September 11, 2013 and January 23, 2014. The Court reviewed the evidence and entered an Order including specific Findings of Fact and Conclusions of Law. There was a report on file from the Guardian Ad Litem, and recommendations to the Court. Appellant did not produce evidence to support her petition, and failed to complete a home study as required by the Court. Ap-pellee provided a home study as required.
As this Court stated in In the Matter of the Custody of D.R.B., (FPCOA No. 327 2001), “Our Tribal Court has broad discretion in the determination of child custody and support issues. We will not overturn the Tribal Court’s judgment based upon factual findings unless a review *7of the entire record shows that such judgment was not supported by substantial evidence.”
“The Court of Appeals shall review de novo all determinations of the Tribal Court on matters of law, but shall not set aside any factual determinations of the Tribal Court if such determinations are supported substantial evidence.” Fort Peck Tribes Comprehensive Code of Justice, Title II, Section 202.
We find that the Order was supported by substantial evidence and that it was not an abuse of discretion. Therefore,
IT IS HEREBY ORDERED,
That the trial court’s Custody Order of January 23, 2014 is hereby affirmed.